DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 10/14/2021. Claims 24 and 29 were amended. No claims were newly added. No claims were canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 33, 35 and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding claim 24, the limitation “a substantially cylindrical portion extending from the neck” (lines 19-20) is unclear since it is not known whether this is intended to be the same substantially cylindrical portion as the cylindrical portion now recited in the amended claim (line 2).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24-28, 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Solowey (U.S. Pat. 3,340,873, hereinafter “Solowey”) in view of Ennis, III (U.S. Pat. 4,693,706, hereinafter “Ennis”).
Regarding claim 24, Solowey discloses an injection apparatus comprising: 
a hollow body 10 comprising a cylindrical portion (the main portion of the hollow body 10 proximal to the tip end 16) having a substantially constant inner diameter along a longitudinal axis thereof (as illustrated in Fig. 1), the hollow body having a first end 16 configured to house a hollow needle (see col. 1, lines 38-40 disclosing that the first end 16 is arranged for hypodermic needle attachment); 
a bung 20 (Fig. 1) with a rupture seal membrane 22 (Fig. 1; see also col. 1, lines 46-48 disclosing the membrane 22 as being a very thin rubber diaphragm) located within the hollow body (as shown in Fig. 1); and 
a piston 14 (Fig. 1) located within the hollow body, 

wherein the bung 20 is nearer than the piston 14 to the first end 16 of the hollow body (see Fig. 1), 
wherein the first end 16 of the hollow body, the bung 20, and the rupture seal membrane 22 are configured initially to define a separation volume to isolate the needle from the medicament prior to use of the injection apparatus (i.e., this volume is filled with a first ingredient; see col. 1, lines 44-50), 
wherein the rupture seal membrane 22 is configured to rupture through fluid pressure alone without the rupture seal membrane contacting the needle thereby to allow the medicament to be expelled through the needle upon movement of the piston causing provision of pressure to the medicament (see col. 1, lines 54-59 disclosing that downward pressure from the piston 14 causes the membrane 22 to rupture to permit the first and second ingredients to mix, which occurs before a needle is attached to the first end 16 of the syringe), 
wherein the piston 14 comprises a protrusion 26 located on a side of the piston which faces the first end 16 of the hollow body (see Fig. 1), the protrusion 26 shaped so as to extend into an aperture in the bung at an end of medicament expulsion (see col. 1, lines 59-62 disclosing that the protrusion 26, i.e., plunger head 26, seats into an aperture formed by the open end of the bung 20 so that continued downward pressure 
wherein the hollow body comprises a neck at the first end (see Figs. 1-2 illustrating that the hollow body narrows just proximal to the end 16) and a substantially cylindrical portion extending from the neck (i.e., interpreted to be the same cylindrical portion as described above), 
wherein the bung and the piston are both located within the substantially cylindrical portion of the hollow body 10 (see Figs. 1-2), and 
wherein the diameter of the bung 20 and the diameter of a main body (the portion of the piston located above the plunger head 26 and the shoulder 25) of the piston 14 are the same (see Figs.1-2 showing that the bung 20 and this main body of the piston 14 are the same and fit snugly within the cylindrical portion of the hollow body 10; both the bung 20 and this main body of the piston 14 also require pressure to be moved through the cylindrical portion, further evidence of their equal diameters).
It is noted that, as described above, though Solowey discloses that the volume defined by the piston 14, the hollow body 10 and the bung 20 contains a “second” medicinal ingredient, Solowey does not appear to specifically disclose that this second medicinal ingredient is a liquid.
Ennis discloses an injection apparatus having a hollow body 12 (Fig. 1), a piston 50 (Fig. 1) and a thin rupturable membrane 44 (Fig. 1). The hollow body 12, piston 50 and rupturable membrane 44 define a volume 45 containing a second liquid ingredient 47 (see col. 3, lines 30-34). Upon downward pressure of the piston 50 on the liquid ingredient 47, the membrane 44 ruptures and causes the liquid ingredient 47 to mix with 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Solowey according to the teaching in Ennis, such that the second medicinal ingredient is a liquid, with a reasonable expectation of success based on the fact that it was well-known to provide a liquid ingredient to mix with a solid ingredient by forcing the liquid ingredient through a rupturable membrane before being used. Further, since Solowey already teaches that the first ingredient may be a solid or a powder (see Solowey at col. 1, lines 44-46) to which a liquid may be added, it would have been obvious to choose a liquid medicinal ingredient as the second ingredient added to the first solid or powder ingredient in order to ensure proper mixing of the two ingredients with a reasonable expectation of success.
Regarding claim 25, Solowey discloses that the aperture in the bung 20 is circular (see Fig. 1 illustrating a perspective view of the bung 20 that shows the bung to have a circular opening into which the protrusion 26 sits) and wherein the protrusion 26 of the piston is cylindrical in shape (see Fig. 1 showing the protrusion 26 being an extension of the cylindrical piston 14 offset by a shoulder 25; further, the protrusion 26 is intended to seat into the aperture of the bung 20 such that the protrusion 26 is understood to have a corresponding circular shape to that of the bung 20).
Regarding claim 26, Solowey discloses that the aperture in the bung 20 lies on a longitudinal axis of the bung 20 and wherein the protrusion 26 of the piston 14 lies on a 
Regarding claim 27, Solowey discloses that the protrusion 26 is shaped to fit within and fill the aperture in the bung 20 (see col. 1, lines 59-62; see also Fig. 3).
Regarding claim 28, Solowey discloses that a length of the protrusion 26 is the same as a length of the aperture in the bung 20 (see col. 1, lines 59-62 disclosing that when the protrusion 26 is fully seated into the aperture of the bung 20, the top surface of the bung engages with the shoulder 25 of the piston 14; see also Fig. 3).
Regarding claim 31, while Solowey does not explicitly disclose that the injection apparatus is a medicament cartridge for use in an injector, this limitation appears to recite an intended use of the injection apparatus that does not impart a meaningful structural limitation on the injection apparatus itself. It is understood that the device of Solowey is capable of use in an injector. 
Regarding claims 33 and 35, Solowey discloses that the bung 20 is located against the neck and against the first end 16 of the hollow body 10 (see Fig. 1 illustrating that the bung 20 is located in close proximity to the neck and to the first end of the hollow body; further, as the bung is moved downward during use, it is moved directly against the neck and in close proximity to the first end 16).
Regarding claim 35, Solowey discloses that the injection apparatus is a syringe device (clearly illustrated in Fig. 1) and wherein the hollow body 10 forms an outer housing of the syringe device (i.e., the hollow body 10 is the barrel of the syringe).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Solowey (U.S. Pat. 3,340,873) in view of Ennis, III (U.S. Pat. 4,693,706), further in view of Brignola (U.S. Pat. 4,412,836, hereinafter “Brignola”).
Regarding claim 29, it is noted that, as described above, Solowey discloses that a hypodermic needle is to be attached to the first end 16 of the hollow body 10 (see col. 1, lines 38-41), but Solowey does not explicitly disclose that the needle is, in fact, part of the injection apparatus such and an end of the needle that is internal to the hollow body 10 is nearer than the rupture seal membrane 22 to the first end 16 of the hollow body 10.
Brignola discloses an injection apparatus for delivering a liquid medicament, comprising a hypodermic needle 42 (Fig. 1) internal to an end 34 of a syringe body.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Solowey, in view of Ennis, so that the injection apparatus comprises a needle internal to the body, as a well-known way to attach the hypodermic needle to the syringe with a reasonable expectation of success. Further, in this combination the end of the needle would expectedly be nearer to the first end 16 of the hollow body than the rupture seal membrane 22 would be, since the rupture seal membrane 22 would not be able to travel within the narrower end 16 of the hollow body 10.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Solowey (U.S. Pat. 3,340,873) in view of Ennis, III (U.S. Pat. 4,693,706), further in view of Gähwiler et al (U.S. Pat. 4,453,934, hereinafter “Gähwiler”).

Gähwiler discloses an injection apparatus having a hollow body 1 (Fig. 1), a piston 2 (Fig. 1) and a bung having a thin rupturable membrane 34 that in part defines a volume 30 that contains an ingredient. The thin rupturable membrane 34 is shaped convexly in its unstressed position (illustrated in Fig. 1). Upon downward pressure of the piston 2 on the ingredient in the volume 30, the membrane 34 ruptures and causes the ingredient to be expelled from the distal end of the syringe. Gähwiler discloses that the convex rupturable membrane enables complete emptying of all of the ingredients from the syringe by enabling the rupturable membrane to travel to the narrowed inner wall 27 of the syringe (see Fig. 4 of Gähwiler). 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the rupture seal membrane 22 in Solowey to be convex in its unstressed position, allowing the rupturable membrane 22 to travel into the narrowed region between the main portion of the hollow body and the end 16 of the hollow body, thus causing all (or substantially all) of the ingredients to be emptied from the syringe with a reasonable expectation of success. In doing so, waste may be reduced during the injection procedure. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered. The arguments are found persuasive. However, a new ground of rejection has been applied under both 35 U.S.C. 112(b) and 35 U.S.C. 103.
Conclusion
Applicant's amendment did not necessitate the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
01/11/2022